ORDER

Entered December 23, 1974; as amended February 27, 1975. — Reporter.
On order of the Court, the motion for immediate consideration is considered and hereby is granted.
The application by defendant-appellant for leave to appeal is considered, and the same hereby is granted. This Court, sua sponte, under GCR 1963, 865.1(7), peremptorily reverses the Court of Appeals and remands the case from that Court to the trial court for the making of an evidentiary record.
It appears from the record now made that the cause should be remanded to allow the defendant to make an evidentiary record in support of his claim that he was denied the effective assistance of counsel. See People v Ginther, 390 Mich 436 (1973); People v Williams, 391 Mich 832 (1974).